Wade, J.
1. Where the circumstances proved are sufficient to authorize the inference that the defendant was betting as well as playing at cards or dice, and where the game of cards or dice which he is charged with having been engaged in is not described by any specific name, proof that he played any game of cards or dice for money or other thing of value is sufficient to warrant his conviction. Warthen v. State, 8 Ga. App. 124 (68 S. E. 624).
2. Where one was charged with the offense of gaming, for that he did on a day named, in a certain county, “unlawfully play and bet for money and other things of value at a certain game played with cards, and at a game played with dice, and at a game played with balls, contrary to the laws of said State,” etc., and the evidence for the State showed that seven individuals, including the defendant, were playing at games in a room, four of them playing cards and three “shooting dice;” and the witnesses testified that they saw money in each of the games, that all “were squatting and sitting down around the money and the games,” and that the defendant was playing for money in one of the games, but they were unable to say whether he was playing one game or the other, a conviction of the offense of gaming as charged in the indictment is sustained by the evidence. It is immaterial whether the witnesses could definitely testify which of the two games the defendant was engaged in, since proof of the playing of either would have established enough to warrant his conviction, and there was no testimony to dispute the positive evidence for the State, and the defendant made no statement that he was not playing one of the two games referred to in the proof.

Judgment affirmed.


Broyles, J., not presiding.